UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4449



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


GUMESINDO PAZ MEDRANO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-111)


Submitted:   June 15, 2005                 Decided:   October 6, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Aaron Edmund Michel, Charlotte, North Carolina, for Appellant.
Thomas Richard Ascik, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gumesindo Paz Medrano appeals his sentence of 188 months

of imprisonment imposed after he pled guilty, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

846 (2000).    The Government has moved to dismiss Medrano’s appeal

based upon a waiver of appellate rights in his plea agreement.

            We deny the Government’s motion to dismiss. We conclude,

however, that Medrano waived the right to proceed with each of his

claims on appeal, except his claim of ineffective assistance of

counsel.    We have reviewed that claim and determine that it does

not   “conclusively   appear[]”     on    the   record    that   counsel     was

ineffective.    United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999) (internal quotation marks omitted).            Medrano may raise

his ineffective assistance claim in proceedings under 28 U.S.C.A.

§ 2255 (West Supp. 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument    would    not   aid   the

decisional process.



                                                       DISMISSED IN PART AND
                                                            AFFIRMED IN PART




                                    - 2 -